Citation Nr: 1402524	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the course of the appeal, the claims file was transferred to the RO in Denver, Colorado which now has jurisdiction over the claim on appeal.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant provided testimony at a September 2013 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board notes that additional evidence was received into the record in November 2013.  The agency of original jurisdiction (AOJ) has not considered this new evidence, and the appellant has not signed a waiver of initial AOJ consideration. See 38 C.F.R. § 20.1304(c) (2013).  However, inasmuch as the additional evidence is cumulative of evidence already of record, the appellant is not prejudiced by the Board's consideration of the appeal at this time. Bernard v. Brown, 4 Vet. App. 384 (1993).

FINDINGS OF FACT

1.  The Veteran's death certificate lists that he died on May [redacted], 2003.  The immediate cause of death was anaplastic carcinoma of the thyroid.  

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The appellant's claim is based on the Veteran's exposure to radar equipment, which is considered non-ionizing radiation.  The Veteran did not engage in a radiation risk activity.  He was not exposed to ionizing radiation during service.

4.  Thyroid cancer did not manifest during service or within one year of separation and was not otherwise related to the Veteran's active service.

5.  The cause of the Veteran's death is not related to service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.111, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, there is a general duty to assist in a death case under the provisions of 38 U.S.C.A. § 5103A(a).  Such provision excuses VA from reasonable efforts to provide such assistance when no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a).

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in a May 2007 letter.  The letter explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Although the letter did not inform her how to substantiate a DIC claim based on a condition not yet service-connected at the time of the Veteran's death, the appellant demonstrated actual notice of the elements required by the Court's opinion in Hupp during the September 2013 Board hearing.  In addition, the appellant has not been provided notice on the rating and effective date elements, pursuant to Dingess/Hartman, this is not prejudicial to the appellant as the claim is being denied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA medical records. 

The appellant was also afforded an opportunity to present testimony at a hearing before the Board in September 2013.  During the hearing, the undersigned VLJ clarified the issue on appeal, explained the concept of service connection, and addressed whether there was outstanding evidence.  The actions of the VLJ supplement VCAA and comply with any duty that may be owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Merits of the Claim

Under 38 U.S.C.A. § 1310, when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to the veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death. 38 C.F.R. § 3.312.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Carcinoma of the thyroid is not among the "chronic diseases" under 38 C.F.R. § 3.309(a).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

At the time of the Veteran's death, he was not in receipt of service connection for any disability.  The Veteran's death certificate lists that the immediate cause of death was anaplastic carcinoma of the thyroid.  The appellant asserts that the Veteran is entitled to service connection due to exposure to radar equipment during service.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods. See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans. 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2013).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3)(i). "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

First, cancer of the thyroid is one of the diseases set forth in 38 C.F.R. § 3.309(d) as presumptively related to radiation exposure.  However, the Veteran does not meet the definition of a "radiation-exposed veteran," as he did not participate in a "radiation-risk activity" as defined at 38 C.F.R. § 3.309(d).  The U.S. Army Dosimetry Center (USADC) found no records to confirm the Veteran's exposure to ionizing radiation during service.  It was noted that they only kept records dating back to mid 1954.  The Board notes that the Veteran's DD Form 214 did not list a radar-related MOS until March 1962.  In January 2008, the Director of Occupational Health Sciences of the Army Center for Health Promotion and Preventive Medicine determined that the there was no DD 1141 for the Veteran and that there are no records of the Veteran being enrolled in a monitoring program may be considered evidence that he was not expected to have received significant exposure to ionizing radiation.  Therefore, the Board finds that the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application with respect to the Veteran's thyroid cancer.

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their cancer may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors. See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).

In this regard, 38 C.F.R. § 3.311(b) includes a list of "radiogenic disease" which will be service connected provided that certain conditions specified in that regulation are met.  This list includes thyroid cancer.  However, information from the U.S. Army Dosimetry Center did not confirm that the Veteran was exposed to ionizing radiation.  The appellant's claim is based solely on the Veteran's reported exposure to non-ionizing radiation through the Veteran's proximity to radar equipment.  

The Board also acknowledges the appellant's submission of articles related to radiation, a class action lawsuit against U.S. radar manufacturers due to exposure to U.S. radar technology, and a technical manual with a microwave radiation warning.  However, it is important for the appellant to understand that the Veteran's Court itself has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subjective to review under the ionizing radiation statute and regulations. Rucker, 10 Vet. App. at 69, citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Thus, as radar is a form of non-ionizing radiation, and the Veteran did not have ionizing radiation exposure, the presumptions for service connection under 38 C.F.R. § 3.311 are not applicable.  

Lastly, service connection can be established when a disease diagnosed after discharge was incurred during active service or a malignant tumor within one year of separation.  Here, there is no proof of a thyroid tumor during service or within one year of separation.  Furthermore, there were no characteristic manifestations sufficient to identity the disease entity during service.  See 38 C.F.R. § 3.303(b).  Rather, the most probative evidence established that the disease process was manifest in 2002.  The appellant asserts the Veteran had in-service exposure to radar equipment.  Review of the Veteran's DD Form 214 shows his military occupational specialty (MOS) was Radar Repairman.  Thus, the Board finds the appellant's assertion of exposure to radar equipment while the Veteran was in service is competent and has been corroborated.  However, there is no competent evidence to support a nexus between the Veteran's service and death from thyroid cancer.

In an August 2006 letter, J. E. Schiller, M.D., stated that the Veteran "had thyroid cancer which can be associated with radiation exposure."  The Board notes that medical evidence that is speculative ("can be"), general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus this private opinion lacks probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) ( physician's statement framed in terms such as "may" or "could" is not probative.  Moreover, Dr. Schiller did not address the type of radiation the Veteran was exposed to.  As discussed above, the Board finds the Veteran's in-service exposure does not include ionizing radiation, but rather non-ionizing radiation.  Dr. Schiller's opinion lacks probative value for this claim due to the absence of an opinion regarding a link between thyroid cancer and non-ionizing radiation exposure during active service.  

As there is no evidence that the Veteran was a "radiation-exposed veteran," or suggest that the anaplastic carcinoma of the thyroid was present during service (either directly or presumptively) or otherwise due to service, the Board concludes that the preponderance of the evidence is against the claim of service connection for anaplastic carcinoma of the thyroid for the cause of the Veteran's death.  In such cases, the benefit-of- the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for cause of the Veteran's death is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


